Citation Nr: 0201319	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  01-03 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a VA burial allowance and/or a plot or 
interment allowance at the rate for a nonservice-connected 
death.




ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1951 to May 1953.  
He died in June 2000.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2000 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the benefit sought on appeal.

The appellant requested a Travel Board hearing in her 
substantive appeal filed in March 2001.  In a letter dated 
April 2001, the RO informed the appellant of the delay in 
scheduling requests for Travel Board hearings.  The appellant 
was asked if she still desired the Travel Board hearing and 
was given 15 days to respond.  The notification was sent to 
the address of record provided by the appellant in her VA 
Form 9, and was not returned as undeliverable.  She did not 
respond.  In October 2001, an additional letter was sent to 
the appellant inquiring as to whether she still desired a 
Travel Board hearing.  She was given 60 days to respond or 
her request for a hearing was going to be deemed withdrawn.  
Again the notification was sent to the address of record and 
was not returned as undeliverable.  The appellant failed to 
respond.  No other outstanding hearing requests are of 
record.  Under these circumstances, the Board construes the 
hearing request to be withdrawn.  See 38 C.F.R. § 20.704 
(2001).

The Board notes that in the appellant's Notice of 
Disagreement received in December 2000, she appears to be 
raising a claim for service connection for the cause of the 
veteran's death pursuant to 38 U.S.C.A. § 1151.  This matter 
is not before the Board because it has not been prepared for 
appellate review.  As such, this matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran died on June [redacted], 2000, of nonservice-connected 
causes while hospitalized at a private medical facility.

3.  At the time of his death, the veteran was neither in 
receipt of, nor entitled to receive, either compensation or 
pension benefits, and during his lifetime, he had not 
established entitlement to service connection for any 
disability.

4.  At the time of his death, he was neither admitted to a VA 
facility for hospital, nursing home or domiciliary care under 
38 U.S.C.A. §§ 1710 or 1711, nor had he been admitted, or 
transferred, to a non-VA facility for hospital care under 
38 U.S.C.A. § 1703.

5.  The veteran served during a period of war, but he was not 
buried without charge for plot or interment in a cemetery 
owned by a State or a political subdivision of a State in a 
section used solely for the interment of persons eligible for 
burial in a national cemetery.

6.  The veteran was not discharged from active military 
service for a disability incurred or aggravated in line of 
duty, nor do official service records show him to have had 
such a disability that would have justified a discharge for 
disability.




CONCLUSION OF LAW

The criteria for payment of VA burial benefits have not been 
met. 38 U.S.C.A. §§ 2302, 2303, 2304 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§  3.1600, 3.1601, 3.1605 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, while the appellant's claim was 
pending, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96- 1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date. 

By virtue of the RO's notices and determinations, including 
the Statement of the Case, the appellant was given adequate 
notice of the pertinent regulations pertaining to her claim 
for VA burial benefits.  In this regard, the Board notes that 
the appellant's application for VA burial benefits is 
complete.  The appellant provided her name, the name of the 
veteran, her relationship to the veteran (in her application 
and in the death certificate submitted with her application) 
and relevant service information.  See 38 U.S.C.A. § 2304.

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes 
(as will be discussed below) that the claim must be denied as 
a matter of law or lacks legal merit.  Therefore, any change 
in the law brought about by the VCAA would have no effect on 
the appeal.  Thus, there remains no reasonable possibility 
that such assistance could aid in substantiating the 
appellant's claim and a remand for VCAA is not necessary. 

Factual Background

The veteran served on active duty during the Korean Conflict.  
The Certificate of Death shows that the veteran died on June 
[redacted], 2000, and that he died in a non-VA facility.  At the time 
of his death, he had no service-connected disabilities and 
there were no pending claims for VA benefits.  The veteran 
was buried at the Ogallala Cemetery, in Ogallala, Nebraska.

In October 2000, the RO received the appellant's VA Form 21-
530, Application for Burial Benefits.  In December 2000, the 
RO denied the claim because: the veteran died on or after 
November 1, 1990, the effective date of PL 101-508, the 
Budget Reconciliation Act; was not discharged from service 
due to line-of-duty disabilities; was not in receipt of or 
entitled to disability compensation or pension on the date of 
death; he did not have a claim pending on the date of death 
which would have resulted in entitlement to disability 
compensation or pension; and he was not hospitalized by VA or 
traveling under proper authority and at VA expense for the 
purpose of examination, treatment or care, at the time of his 
death.

Analysis

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  See 
38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as 
a result of a service-connected disability or disabilities, 
certain burial benefits may be paid.  See 38 C.F.R. § 
3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1) At the time of death the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2) The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and (i) 
In the case of an original claim there is sufficient evidence 
of record to have supported an award of compensation or 
pension effective prior to the date of the veteran's death, 
or (ii) In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to date of death; or

(3) The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines, (i) 
That there is no next of kin or other person claiming the 
body of the deceased veteran, and (ii) That there are not 
available sufficient resources in the veteran's estate to 
cover burial and funeral expenses.  See 38 U.S.C.A. § 
2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703.  See 38 C.F.R. § 3.1600(c).  If a veteran 
dies enroute while traveling under proper prior authorization 
and at VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  See 38 C.F.R. § 3.1605(a).

When a veteran dies from nonservice-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject, in part, to the following conditions:

(1) The deceased veteran is eligible for the burial allowance 
under 38 C.F.R. 
§ 3.1600(b) or (c); or

(2) The veteran served during a period of war and the 
conditions set forth in 
§ 3.1604(d)(1)(ii)-(v) (relating to burial in a state 
veterans' cemetery) are met; or

(3) The veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that the Department of Veterans Affairs has 
determined, in connection with a claim for monetary benefits, 
that the disability was not incurred in line of duty); and

(4) The veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States.  See 38 
U.S.C.A. § 2303; 38 C.F.R. § 3.1600(f).

In the instant case, the veteran did not die of a service-
connected disability, as he was not service-connected for any 
disability at the time of his death.  Thus, burial benefits 
are not warranted under the provisions of 38 C.F.R. § 
3.1600(a).  As the veteran was not in receipt of pension or 
compensation at the time of his death or had an original 
claim or reopened claim pending at the time of his death, 
burial benefits are likewise not warranted under the 
provisions of 38 C.F.R. § 3.1600(b)(1)(2).

Further, the veteran was not discharged from active duty for 
a disability incurred or aggravated in the line of duty.  His 
body was not being held by a State or a subdivision of a 
State at the time of his death.  The appellant claimed his 
body and has apparently paid the burial and funeral expenses.  
Therefore, entitlement to burial benefits under 38 C.F.R. § 
3.1600(b)(3) is also not warranted.  

Finally, the veteran was not hospitalized by VA in a VA 
facility or in a non-VA facility at the time of his death.  
See 38 U.S.C.A. §§ 1701(1)(4), 1703; 38 C.F.R. § 3.1600(c).  
He was also not enroute while traveling under prior 
authorization and at VA expense to warrant burial benefits 
pursuant to 38 C.F.R. § 3.1605(a).

Likewise, entitlement to a plot or interment allowance must 
be denied as a matter of law because: the veteran is not 
eligible for a non-service connected death burial allowance, 
as previously discussed; though he served during a period of 
war, he has not met all the provisions of 38 C.F.R. § 
3.1604(d)(1)(ii)-(v) (see Application for Burial Benefits, 
questions 12 to 14, received in October 2000); he was not 
discharged from the active military, naval, or air service 
for a disability incurred or aggravated in line of duty; and 
he is buried at Ogallala Cemetery, a private cemetery, which 
charged for the plot and interment expenses.  See 38 C.F.R. 
§ 3.1600(f). 

The evidence of record does not satisfy the threshold legal 
eligibility requirements for the burial benefits sought in 
this appeal.  In cases such as this, where the law is 
dispositive, the claim should be denied due to a lack of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to a VA burial allowance and/or a plot or 
interment allowance at the rate for a nonservice-connected 
death is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals
	
IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

